Citation Nr: 0729659	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  06-28 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to service connection for tinnitus.

2.	Entitlement to a compensable initial rating for service-
connected migraines.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from September 1962 to 
September 1965.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.      


FINDINGS OF FACT

1.	There is an approximate balance of positive and negative 
medical evidence that does not satisfactorily prove or 
disprove that the veteran's tinnitus is related to service.      

2.	The veteran migraines are not productive of prostrating 
attacks.  


CONCLUSIONS OF LAW

1.	A tinnitus disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).  

2.	The criteria for a compensable rating for the veteran's 
service-connected migraine disorder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
tinnitus, and claims an increased rating for migraines.  In 
the interest of clarity, the Board will initially discuss 
whether these claims have been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in May 2005 and March 2007.  38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159.  VA informed the veteran of the 
elements comprising his claims and of the evidence needed to 
substantiate the claims.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2007).  VA requested from the veteran 
relevant evidence, or information regarding evidence which VA 
should obtain (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  VA 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claims.  And in the May 2005 letter, VA provided notification 
to the veteran prior to the initial adjudication of his 
claims.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2007) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding disability 
evaluations and effective dates for the award of VA benefits 
until after the initial adjudication here in September 2005.  
See Dingess/Hartman and Mayfield, both supra.  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be further detailed below, the Board 
will grant the veteran's claim for tinnitus.  No prejudice 
can result for that claim therefore.  With regard to the 
migraines issue, the Board will deny the increased rating 
claim.  No increased rating or effective date will be 
assigned there therefore.  So no prejudice can result for 
that claim either.  Given the absence of harmful error here, 
the Board finds the untimely notice of no consequence in this 
matter.    

VA satisfied VCAA notification requirements in this matter.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  In this matter, the Board finds that VA's duty to 
assist has been satisfied as well.  The RO obtained medical 
records relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA provided the veteran with medical 
examinations for his claims.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claim to Service Connection

The veteran claims that service caused him to incur tinnitus.  
He claims that exposure to weapons fire caused this disorder.  
In the September 2005 rating decision on appeal, the RO 
denied the veteran's claim.  For the reasons set forth below, 
the Board disagrees with that decision.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Certain 
conditions, such as hearing loss, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this matter, the Board finds that the veteran does have 
tinnitus.  In July 2005, two VA compensation examiners 
diagnosed the veteran with this disorder.  As such, the first 
element of Pond is established here.  Pond, 12 Vet. App. at 
346.    

As to the issue of whether the veteran incurred this disorder 
in service, the Board finds the medical evidence of record to 
be in equipoise.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  See also Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994) (the Board 
must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim).    

The evidence against the veteran's claim consists of service 
medical records and a July 2005 VA compensation examination 
report.  Service medical records show no complaints, 
treatment, or diagnoses for tinnitus.  The veteran's 
separation report of medical examination indicates no 
tinnitus.  The earliest medical evidence of a tinnitus 
disorder is found in the July 2005 VA examination reports, 
dated almost 40 years following service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  And the VA 
compensation examination report, reflecting an examination 
conducted by an audiologist in July 2005, found the veteran's 
tinnitus unrelated to service.  

The evidence supporting the veteran's claim consists of 
service medical records, November and December 1966 VA 
examination reports, and another July 2005 VA compensation 
examination report.  Service medical records indicate that 
the veteran incurred trauma to his head (the veteran has been 
service connected for migraines due allegedly to an assault 
he experienced during active service).  November and December 
1966 VA medical examination reports note a history of 
"defective hearing."  And a July 2005 compensation 
examiner, who focused on the veteran's nose and sinus 
systems, found the veteran's tinnitus related to service.  In 
doing so, this examiner cited in-service weapons exposure.   

The Board has reviewed this conflicting evidence.  After 
doing so, the Board cannot find that the evidence 
preponderates against the veteran's service connection claim 
for tinnitus.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (to deny a claim for benefits the evidence must 
preponderate against that claim).  This is an appropriate 
case, therefore, in which to grant service connection by 
invoking VA's doctrine of reasonable doubt.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.      

III.  The Merits of the Claim for Increased Rating

In February 2005, the veteran filed an original claim for 
service connection for a migraine disorder.  In September 
2005, the RO granted the veteran's claim, but assigned a 
noncompensable disability evaluation.  In his March 2007 
notice of disagreement, and his August 2007 VA Form I-9, the 
veteran maintains that a higher disability evaluation is due 
here.  

For the reasons set forth below, the Board disagrees with the 
veteran's increased rating claim, and finds a compensable 
rating unwarranted at any time during the pendency of this 
appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in 
cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim).    

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

The RO rated the veteran's migraine disorder under Diagnostic 
Code 8100.  Diagnostic Code [DC] 8100 authorizes ratings of 
0, 10, 30, and 50 percent.  A noncompensable rating is 
warranted with evidence of less frequent attacks.  A 10 
percent rating is warranted for evidence showing prostrating 
attacks averaging one in two months over the last several 
months.  A 30 percent rating is authorized for headaches 
characteristic of prostrating attacks occurring on an average 
of once a month over the last several months.  And a 50 
percent rating is authorized for very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  See also Alemany, 
supra.    

In this matter, the Board finds a compensable rating 
unwarranted under DC 8100.  The evidence of record shows that 
the veteran experiences headaches, but the evidence does not 
show that he experiences prostrating attacks.  As such, a 
noncompensable rating continues to be warranted here.   

The relevant medical evidence of record regarding the 
veteran's migraines consists of a June 2005 VA compensation 
examination report, VA medical treatment records, and private 
treatment records.    

The June 2005 VA examination report noted the veteran's in-
service complaints of headaches, and the in-service diagnosis 
of probable migraine.  She noted the veteran's complaints of 
headaches in his whole head which last 6 hours and cause 
nausea, and cause light and noise sensitivity.  She noted his 
claim to 2 to 3 migraines per week.  The examiner also noted 
that the veteran was prescribed Darvon, but that the 
medication caused him to be dependent so he stopped taking 
the medication.  The examiner noted that the veteran stated 
that he found Shiatsu massage to be helpful in alleviating 
his migraines.  The veteran told the examiner that he has 
learned to deal with his migraines.  He stated that he has 
learned to work during them.  The record indicates that the 
veteran works in flagging and security.  

On physical examination, the June 2005 examiner found the 
veteran to be normal.  In her closing comments, the examiner 
stated that the veteran's headaches resembled those he 
experienced in service.  She described the veteran's 
headaches as chronic and common migraines which were 
described as vascular type migraines in service.  She noted 
the frequency of the claimed headaches - on average, a couple 
of times per week.  And she stated that the migraines were 
not prostrating.  

A June 2005 VA optometry treatment note notes the veteran's 
complaints of left cheekbone pain that radiates to his eye.  
The attending physician described the pain as orbital pain 
that may be "migrainous in nature."    

And private medical records dated between September 2000 and 
July 2005 note "sinusitis and migraine", "flashing 
photopsia", "vision warped", and a "slight headache."  
But none of this evidence addresses the severity of the 
veteran's service-connected migraine disorder.  And none of 
the evidence indicates that the veteran experiences 
prostrating migraines.  The evidence primarily addresses the 
veteran's many non-service-connected disorders (e.g.s, heart, 
brain, and pulmonary disorders).  

The evidence shows that the veteran has experienced a 
migraine disorder since service.  But again, the evidence 
indicates that the veteran's migraines are not prostrating.  
The record demonstrates that the veteran is able to work and 
function productively in his life despite the disorder.  As 
such, a noncompensable evaluation continues to be warranted 
here.  

As the preponderance of the evidence is against the veteran's 
increased rating claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.  

In making the decisions in this matter, the Board has 
recognized the veteran's subjective complaints.  The Board 
has considered his comments closely.  But, as the veteran is 
a layperson, the Board assigns more weight to the conclusions 
derived from the medical professionals' examination reports.  
Ultimately, a layperson's personal belief, however sincere, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 494 (1992).  

Finally, the Board finds an extraschedular rating unwarranted 
here.  Application of the regular schedular standards is 
found practicable in this matter.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

1.	Entitlement to service connection for tinnitus is granted.   

2.	Entitlement to a compensable evaluation for a service-
connected migraine disorder is denied.        



____________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


